Citation Nr: 0944248	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for hearing loss, 
prior to April 14, 2006.  

3.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss, from April 14, 2006.

4.  Entitlement to a compensable rating for left testicle 
removal.

5.  Entitlement to a rating in excess of 10 percent for 
status post cervical fusion with degenerative joint disease 
and a surgical scar, prior to November 6, 2006.  

6.  Entitlement to a rating in excess of 20 percent for 
status post cervical fusion with degenerative joint disease 
and a surgical scar, from November 6, 2006.  



7.  Entitlement to service connection for residuals of cold 
injuries to the hands and feet.  

8.  Entitlement to service connection for a right leg 
disorder

9.  Entitlement to service connection for a left upper 
extremity disorder.  

10.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) to include a sleep disorder.

11.  Entitlement to service connection for a low back 
disorder.  

12.  Entitlement to service connection for dizziness to 
include as secondary to service-connected cervical spine 
disability.  

13.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
removal of the left testicle.  

14.  Entitlement to service connection for sinusitis.  

15.  Entitlement to service connection for a right ear 
disorder, to include as secondary to service-connected 
cervical spine disability.  

16.  Entitlement to service connection for a gastrointestinal 
disorder to include irritable bowel syndrome and acid reflux, 
to include as secondary to PTSD.  

17.  Entitlement to special monthly compensation based on aid 
and attendance.  

18.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

19.  Entitlement to a compensable rating for headaches.  



20.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right upper extremity, claimed 
as right shoulder condition.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002, September 2004, September 2006, and 
February 2007 rating decisions of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues of service connection for sinus, right ear, and 
gastrointestinal disabilities, entitlement to special monthly 
compensation based on the need for aid and attendance, a 
TDIU, and increased ratings for headaches and peripheral 
neuropathy of the right upper extremity, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The issue of service connection for acquired psychiatric 
disorders other than PTSD is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is productive of 
moderate, but not severe impairment.  

2.  The July 2004 VA audiological evaluation yielded findings 
that constitute Level I hearing on both the right and left 
sides.  

3.  The July 2006 VA audiological evaluation yielded findings 
that constitute Level VII hearing on the right and Level VI 
hearing on the left.  

4.  The Veteran's left testicle was an undescended testicle; 
only the left testicle has been removed; there is a 
superficial, tender, and painful residual surgical scar 
associated with the left testicle removal.  

5.  Prior to November 6, 2006, the Veteran's cervical spine 
disability was not productive of more than slight limitation 
of motion; as of November 6, 2006, the Veteran had the 
functional equivalent of moderate limitation of motion; as of 
December 15, 2006, the Veteran demonstrated severe limitation 
of motion of the cervical spine; the Veteran does not have 
intervertebral disc syndrome.  

6.  The Veteran has residuals of a cold injury to the hands 
and feet, diagnosed as peripheral neuropathy of the upper and 
lower extremities, which are attributable to service; these 
disabilities encompass claimed right leg and left upper 
extremity disorders.  

7.  PTSD with insomnia is not attributable to service as the 
PTSD diagnoses have not been attributed to a verified in-
service stressor.  

8.  A low back disability was not manifest during service, 
arthritis was not manifest within one year of separation, and 
a low back disorder is not attributable to service.

9.  Dizziness is not a disability for VA compensation 
purposes.

10.  Erectile dysfunction is not etiologically related to 
service or to service-connected removal of the left testicle.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent rating 
for bilateral pes planus are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5276 (2009).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to April 14, 2006, are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.85, Part 4, Diagnostic Code 6100 (2009).

3.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss from April 14, 2006, are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100 (2009).

4.  The criteria for a compensable rating for removal of the 
left testicle have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 
7524 (2009).

5.  The criteria for a separate rating for a superficial, 
tender, and painful residual surgical scar due to left 
testicle removal, have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.306 (b)(1), 4.7, 4.118, 
Part 4, Diagnostic Code 7804 (2002 and 2009).

6.  Prior to November 6, 2006, the criteria for a rating in 
excess of 10 percent for degenerative changes of the cervical 
spine are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5243 (2009).



7.  Prior to December 15, 2006, the criteria for a rating in 
excess of 20 percent for degenerative changes of the cervical 
spine are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5243 (2009).

8.  As of December 15, 2006, the criteria for a rating of 30 
percent for degenerative changes of the cervical spine are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5290 
(2002).

9.  Residuals of a cold injury to the hands and feet, 
diagnosed as peripheral neuropathy of the upper and lower 
extremities (including claimed right leg and left upper 
extremity disorders) were incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

10.  PTSD with insomnia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110. 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.304(f) (2009).

11.  A low back disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

12.  Service connection for dizziness is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

13.  Erectile dysfunction was not incurred or aggravated 
during service and is not proximately due to, the result of, 
or aggravated by the service-connected removal of the left 
testicle.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.310(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims 
and thereafter, VCAA letters were sent which fully satisfied 
the duty to notify provisions at these times: May 2003 
(PTSD), July 2003 (PTSD trauma letter), February 2004 
(cervical spine, left testicle), August 2004 (pes planus, 
hearing loss, frostbite/cold injury, head, right shoulder, 
erectile dysfunction, gastrointestinal disorder, sinus, sleep 
disorder), November 2004 (frostbite/cold injury), June 2006 
(hearing loss, left testicle, low back, TDIU), December 2006 
(neck, headaches, ear, joints, bilateral hands/arm, right 
leg, aid and attendance benefits).  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
examinations are adequate as they were based on pertinent 
history, the claimant was examined, and the examiner provided 
the pertinent findings and rationale.  The records satisfy 
38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his dizziness is related to his period 
of honorable service, as the standards of the recent decision 
of the Court in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81.  As noted below, 
dizziness itself is not a disability.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to the claims for increased rating for pes planus 
and hearing loss, the notice requirements under 38 U.S.C.A. 
§ 5103 underwent significant changes during the pendency of 
the Veteran's appeal.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that, for 
increased rating claims, notice provided to the Veteran under 
38 U.S.C.A. § 5103 need not be "veteran specific," and that 
VA is not required to notify the Veteran that he may submit 
evidence of the effect of his worsening disability on his 
daily life, nor is VA required to notify the Veteran of 
diagnostic codes that his disability may be rated under.  See 
Vazquez-Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., 
Sept. 4, 2009).  Nonetheless, the Board notes that, in a 
December 2006 letter, the Veteran was notified that he may 
submit evidence regarding the impact of his disability on his 
employment and daily life.

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision as they also 
pertained to the applicable rating criteria.  The records 
satisfy 38 C.F.R. § 3.326.

With regard to the other rating claims which stem from the 
initial grants of service connection, in Dingess, the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the claimant is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreements (NODs), the 
claimant took issue with the initial disability ratings and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, a SOC and SSOCs have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices as to 
all issues is harmless error.  See Overton (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case.)  See also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  As 
discussed in greater detail below, the examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision, as described in greater detail 
below.  The records satisfy 38 C.F.R. § 3.326.  

The Board notes that subsequent to the transfer of the 
claimant's case to the Board, additional medical evidence was 
received.  Specifically, a July 2009 letter from R.P.M., 
D.C., was received.  This letter discusses neck pain and 
headaches.  Although initial RO review of this evidence was 
not waived, with regard to neck pain, this evidence is 
cumulative of evidence which is already of record and which 
is the basis for the grant discussed herein for a higher 
rating for the period of time commencing December 15, 2006.  
With regard to the headaches, the matter of a higher rating 
for headaches is being remanded.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Background

On his entrance examination, it was noted that the Veteran 
had an undescended left testicle and a scar on his right 
wrist.  No other abnormalities were noted. 

In September 1963, the Veteran injured his left forefoot.  In 
October 1963, the Veteran complained of having an earache in 
his right ear.  He had cleaned the ear with a toothpick and 
cotton and it became slightly infected.  In March 1964, the 
Veteran reported left heel pain on prolonged standing and 
walking.  In April 1964, the Veteran was seen for diarrhea in 
conjunction with acute gastroenteritis.  In September 1964, 
the Veteran was seen for a cough, sore throat, and sinus 
congestion of four days' duration.  

In October 1964, the Veteran underwent an operation for his 
undescended left testicle.  The diagnosis was cryporchism, 
left with atrophy testicle.  It was noted that the Veteran 
had improved.  Thereafter, the Veteran developed pain at the 
incision site; however, the scar eventually healed.  

In November 1964, the Veteran reported still having sharp 
pain at the incision, dizziness, nausea, and vomiting.  He 
denied having a fever, diarrhea, or abdominal distention.  He 
had a normal bowel movement that day.  Physical examination 
revealed that the abdomen was soft and tender.  There was no 
rebound.  A palpable descending colon was filled with feces.  
Rectal examination was normal.  The diagnosis was partial 
bowel obstruction secondary to high impaction.  The Veteran 
was admitted for observation.  An enema provided relief, but 
the Veteran still had a palpable descending colon.  

In December 1964, the Veteran complained of an earache, 
headache, and sore throat.  In January 1965, he was noted to 
have the common cold.  

In February 1965, the Veteran strained his neck.  

In December 1964, the Veteran was afforded an Expiration Term 
of Service (ETS) examination.  It was noted that the Veteran 
had an excision of the left crepptorchid testes in 1964.  The 
following were noted to be normal; the Veteran's head, face, 
neck, and scalp; nose; sinuses; mouth and throat; ears; 
drums; eyes; ophthalmoscopic; pupils; ocular motility; lungs 
and chest; heart; vascular system; abdomen and viscera; anus 
and rectum; endocrine system; upper extremities; feet; lower 
extremities; spine and musculoskeletal; skin and lymphatics; 
neurologic; and psychiatric.  The Veteran reported that he 
was in excellent health.  He listed his only pertinent 
history as having one testicle.  

In April 2000, the Veteran's claim for VA compensation 
benefits was received.  He indicated that he was seeking 
compensation for left testicle removal, neck injury, feet 
problems, and hearing loss.  

In a June 2000 rating decision, service connection was denied 
for left testicle removal, neck injury, bilateral foot 
problems, and bilateral hearing loss.  The Veteran disagreed 
with that determination.  

Private medical records were received from Dr. C.R.  In May 
1998, the Veteran was seen for severe back pain and wanted a 
shot.  He also stated that he was having difficulty with 
erections and wanted to try Viagra.  In June 1998, it was 
noted that the Veteran had begun having back pain after 
carrying some bags of cement.  He was diagnosed as having 
lumbosacral strain with sacroilitis.  The Veteran continued 
to complain of back pain in the years thereafter, with 
specific instances noted in 2001.  Also, in August 2001, the 
Veteran underwent an esophagogastroduodenoscopy (EGD) and 
colonoscopy.  These tests showed that he had an adenomatous 
polyp which was non-malignant.  He also had gastritis as well 
as reflux and gastroesophageal reflux disease (GERD).  Nexium 
was helping his gastrointestinal problems.  In March 2002, it 
was noted that the Veteran continued to have gastrointestinal 
problems and had a history of diverticulitis and 
diverticulitis.  

In an April 2002 rating decision, service connection for a 
neck injury, bilateral foot problems, and bilateral hearing 
loss continued to be denied.  

In May 2002 correspondence, the Veteran described his 
inservice testicle surgery.  He indicated that the surgical 
site, postoperatively, came open and he was placed on 
antibiotics and light duty for weeks.  He indicated that he 
was taunted and did not receive any counseling.  In addition, 
he began having erection problems.  When he was separated 
from service, he related that he continued to have problems 
with erectile dysfunction.  He and his wife divorced.  He 
subsequently married his current wife who was understanding 
of his problems.  They had two children, although the Veteran 
related that he still experienced erectile dysfunction and 
currently took 100 milligrams of Viagra.  He related that 
this sometimes worked for a little bit.  The Veteran later 
expressed that the scar area was still tender.  The Veteran 
also indicated that he was nervous and did not like being 
around crowds.  He had anger and temper issues.

In May 2002, the Veteran was afforded a VA examination.  
Examination of the feet revealed that they were 
neurologically normal, but he had pes planus and heel spurs.  
In addition, he had hearing loss per an audiogram.  

Subsequently, additional private medical records were 
received from J.R.B., D.O.  In August 1973, the Veteran was 
seen for abdominal cramping and diarrhea.  In October 1980, 
the Veteran fractured the distal end of the radius of his 
right arm.  He was given a splint.  In February 1981, he was 
seen for a cold.  He made ear complaints and was noted to be 
dizzy.  He also had diarrhea.  In August and November 1982, 
he reported having low back pain.  In January 1989, the 
Veteran reported having an earache, sinus problems, a sore 
stomach, and a cough.  The diagnosis was otitis media and 
bronchitis.  In July 1989, the Veteran was seen for back and 
neck complaints.  In June 1992, the Veteran reported having 
an earache and stomach pain.  The diagnoses were pharyngitis 
and gastritis.  In September 1992, he related that he had low 
back pain.  The diagnosis was lumbosacral strain.  In October 
1992, he was treated for otitis externa of the right ear.  In 
March 1993, the Veteran was diagnosed as having colitis.  He 
continued to complain of gastrointestinal problems as well as 
back and neck problems.  He was also diagnosed as having 
esophagitis and reflux.  In January 1997, he reported that 
his ear hurt.  He was being treated for congestion and cough 
complaints.  In February 2002, he again reported that his ear 
was sore and he was dizzy.  He was diagnosed as having 
rhinitis, bronchitis, and pharyngitis.  

In a June 2002 notation, the Veteran related that he was hit 
in the back of his head by the loose part of a launcher 
during service in 1964.  The diagnosis was chronic cervical 
cranial syndrome secondary to degenerative joint disease of 
the cervical spine.  

In a July 2002 rating decision, service connection was 
granted for pes planus, rated as 10 percent disabling 
effective April 2000; bilateral hearing loss, rated as non-
compensably disabling from April 2000; and tinnitus, rated as 
10 percent disabling effective May 2002.  

Thereafter, additional evidence was received.  

June 2000 records from Wagoner Community Hospital showed that 
the Veteran, in pertinent part, had non-specific colitis as 
well as a hiatal hernia with reflux esophagitis.  A July 2001 
report noted that the Veteran had GERD, peptic ulcer disease, 
and colitis.  A July 2002 report from Wagoner Community 
Hospital showed that the Veteran underwent an 
esophagogastroduodenoscopy and a colonoscopy which revealed 
GERD, gastritis, and a rectal polyp.  

In a July 2002 VA record, the Veteran was diagnosed as having 
an anxiety disorder, not otherwise specified.  The Veteran 
described his inservice testicle operation.  He also reported 
being scared during service and seeing a dead person.  It was 
noted by the examiner that the Veteran's anxiety increased 
significantly since he was teased in Korea about his 
testicular condition.  

Thereafter, the Veteran sent in claimed service pictures 
which showed the launcher which he said hit him.  

The Veteran testified at a Board hearing in October 2003 as 
to the issues of service connection for a neck injury and for 
removal of an undescended left testicle (issues no longer 
before the Board per below).  In October 2003, the Board 
remanded the case.   

In April 2003, a claim for service connection for PTSD was 
received.  

Thereafter, additional VA records were received.  

In July 2002, the Veteran described his inservice testicular 
surgery for which he had post-surgery problems with his 
incision site.  He indicated that his service buddies made 
fun of him.  He also described seeing a swollen corpse during 
service.  From October to December 2002, the Veteran was 
afforded psychiatric treatment.  The diagnosis was anxiety 
disorder, not otherwise specified; depressive disorder, not 
otherwise specified; and psychotic disorder, not otherwise 
specified.  He described being sexually abused during 
service.

In May 2003, it was noted that the Veteran had undergone 
harassment during service, to include by Sergeant H. during 
service due to his testicular issues.  The Veteran also 
described seeing a particular dead corpse and was having 
dreams about the dead man.  The diagnosis was anxiety 
disorder, not otherwise specified; depressive disorder, not 
otherwise specified; and rule out PTSD regarding sexual 
harassment after testicular surgery during the military.  In 
June 2003, the Veteran described an incident where Sergeant 
P. grabbed him around his neck and said that he was going to 
assault him and called him an inflammatory name.  Also, in 
June 2003, it was noted that the Veteran had problems with 
impotence despite trying to use Viagra.  His testosterone 
patches were not helping.  In July 2003, the Veteran 
described being assaulted by other men during service who 
simulated sexual actions with him.  

In July 2003, it was noted that the Veteran was seen 
regarding ordering inserts for his shoes.  In August 2003, a 
claim for an increased rating for pes planus was received 
from the Veteran.  The Veteran submitted an August 2003 order 
for orthotics for his feet.  

In September 2003, the Veteran was examined at the First Care 
Medical Clinic P.L.L.C. for his flat feet.  At rest, the 
Veteran indicated that he had pain, stiffness, swelling, and 
fatigue.  On standing or walking, he had pain, weakness, 
stiffness, swelling, and fatigue.  The Veteran described 
having popping noises in his feet when he walked.  The sides 
of his feet hurt.  He had pain in his feet when he would bear 
weight on them.  He had not lost time from work.  He was 
unable to walk on a firm surface more than 50 yards without 
producing severe foot pain, even if he had an arch support 
on. He was unable to shop in a large store without an 
electric cart.  He was unable to vacuum, garden, or push a 
lawn mower.  Physical examination revealed that the Veteran's 
posture was normal although he seemed to be trying not to 
bear weight on his feet.  He had signs of abnormal weight 
bearing, including Morton's metatarsalgia present 
bilaterally.  There was painful plantar fascia on both sides 
and the heels and metatarsal heads were quite tender.  
Examination of the ankle revealed no significant changes in 
the range of motion studies with bilateral dorsiflexion at 20 
degrees and bilateral plantar flexion at 35 degrees.  Pulses 
in the feet were adequate, but a cold injury was obvious with 
symptoms and signs of such.  

There was painful motion of all of the joints of the feet.  
There was no edema at the ankles.  Weakness was present in 
the ankles and the feet.  The intrinsic muscles of the feet 
were not abundant.  Circulation was adequate.  The center of 
the arch touched the floor with no tolerance when the Veteran 
stood.  There was moderate valgus in each foot.  There was 
moderately clinically abnormal mid foot alignment in each 
foot.  There was moderate tenderness of the plantar fascia 
bilaterally across the entire foot on each side, but 
especially over the toes and heels.  Remarkably, the Achilles 
tendon exhibited good alignment on both sides.  The Veteran 
did not have claw feet and varus deformity was absent.  
Dorsiflexion of all toes produced pain.  Dorsiflexion of the 
ankle joints revealed some limitation bilaterally.  Palpation 
of the metatarsal heads of the toes produced moderate 
tenderness bilaterally in all of the metatarsal heads.  There 
were no hammer toes.  Morton's metatarsalgia was present 
bilaterally.  Hallux rigidus was absent.  The Veteran had 
limited function for standing and walking because of plantar 
fasciitis and heel and metatarsal head tenderness with 
bilateral Morton's metatarsalgia.  The Veteran wore arch 
supports.  X-rays showed excessive sagging of the major arch 
of each foot with standing.  The Veteran also had heel spurs.  
The diagnosis was acquired bilateral flatfoot.  

In October 2003, a claim of service connection for residuals 
of frostbite of the hands and feet was received.  

In December 2003, it was noted that the Veteran had a cold 
injury in 1964 and that he currently had Raynaud's disease 
versus peripheral neuropathy of the hands and feet.  It was 
also noted that the Veteran was status post orchiectomy-
hypotestosterone erectile disorder.  The Veteran used 
testosterone patches and used Viagra, but was still having 
problems with a male erectile disorder.  

The Veteran thereafter sent in claimed inservice pictures of 
where he was stationed in Korea with regard to the cold/snow 
and tanks on patrol.  

In February 2004, a claim for an increased rating for 
bilateral hearing loss was received.  

In February 2004 VA records, the Veteran was diagnosed as 
having severe PTSD due to inservice sexual trauma and/or 
combat and/or conflict trauma with corpses in Korea in 1964.  
Subsequent VA outpatient records continued to diagnose PTSD 
and the Veteran attended psychotherapy for PTSD.  

In March 2004, the Veteran was afforded a VA examination.  He 
described having an inservice cervical spine injury when he 
was struck in the neck.  He also reported being born with an 
undescended left testicle which began to swell during service 
so he had it surgically removed.  

With regard to the cervical spine, the Veteran reported that 
he had sharp and throbbing pain at the back of his neck which 
radiated a little bit to the left arm and fingers.  He 
indicated that he used over the counter medication and went 
to a chiropractor.  He retired two years earlier as a 
computer welder, but did not lose any time from work when he 
was employed.  He indicated that there were no bowel or 
bladder problems.  Physical examination revealed that the 
Veteran had a normal gait and ambulated without assistive 
devices.  There was a scar on the right base anteriorly of 
the neck.  It was well-healed, had normal color, and was not 
abnormal.  Examination of the cervical spine revealed no 
spasms or positive tenderness on the right paravertebral 
muscles.  The Veteran was able to flex to 70 degrees with 
pain at that point, extend to 50 degrees with pain at that 
point, rotate to the right to 70 degrees with pain at that 
point, rotate to the left to 60 degrees with pain at that 
point, and side bend to 50 degrees.  The range of motion was 
accomplished without pain, fatigue, weakness, lack of 
endurance, or incoordination.  Sensory examination in the 
upper extremities was normal along with strength of 5/5.  
Grip was also 5/5.  Deep tendon reflexes biceps and triceps 
were 2+.  The diagnosis was status post cervical fusion with 
degenerative joint disease with mild functional loss 
secondary to pain.  The examiner opined that the disability 
was at least as likely as not related to service.  

With regard to the left testicle, the Veteran indicated that 
since the surgery, he had always had pain in the area of the 
surgical scar/left inguinal area.  He also related that he 
had erectile dysfunction.  Despite using testosterone patches 
and Viagra, he could only achieve erection about 50 percent 
of the time.  There were no other genitourinary issues.  
Genital examination revealed that the Veteran had one 
testicle on the right which was normal and without atrophy or 
tenderness.  There was no other abnormality of the scrotal 
sac.  Examination of the left inguinal area revealed a very 
well healed scar which was barely visible with mild 
tenderness to palpation.  There were no bulges or masses.  
There was no abnormal texture over the scar.  The scar was 
normal in color and there was no adherence to the underlying 
tissue or muscles.  The level of the scar was normal.  
Reflexes were normal.  Rectal and anus revealed normal tone.  
There were no other abnormalities.  The diagnosis was status 
post orchiectomy with chronic inguinal myositis with no 
functional loss.  

The examiner opined that the preexisting left testicle defect 
underwent an increase in severity during service, but it was 
only temporary.  The examiner opined that the inguinal 
myositis was due to the orchiectomy.  

However, the examiner did not feel that the erectile 
dysfunction was likely due to the orchiectomy as there were 
no infertility issues and this had not been a long-standing 
problem.  The assertions of the Veteran of impotence 
following the surgery did not correlate with his wife's 
pregnancy by him shortly thereafter.  

In July 2004, the Veteran was afforded a VA audiological 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
60
80
LEFT
15
15
35
65
95

The puretone average in the right ear was 50 and in the left 
ear was 52.5.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 94 percent in 
the left ear.  The diagnosis was mild to severe high 
frequency sensorineural hearing loss for the right ear and 
profound high frequency sensorineural hearing loss for the 
left ear.  

In a September 2004 rating decision, service connection was 
granted for status post cervical fusion with degenerative 
joint disease and a 10 percent rating was assigned effective 
April 2000; service connection was granted for left testicle 
removal and a non-compensable rating was assigned effective 
April 2000; and special monthly compensation was granted 
based on anatomical loss of the left testicle effective April 
2000.  

In a December 2004 letter, R.P.M., D.O., stated that the 
Veteran had been treated since 1997 for headaches, neck, mid-
back, and low back pain.  

In October 2004, an increased rating claim for bilateral 
hearing loss was received.  

In a March 2005 rating decision, an increased rating for 
bilateral pes planus was denied; an increased rating for 
bilateral hearing loss was denied; and entitlement to service 
connection for the following was denied: erectile 
dysfunction, PTSD to include a sleep disorder, a right 
shoulder disorder, irritable bowel syndrome, acid reflux, 
sinusitis, cold injury of the hands and feet, and head injury 
to include headaches.  In addition, the RO proposed to 
discontinue the award of special monthly compensation for 
loss of the left testicle based on clear and unmistakable 
error.  However, in June 2005, the RO confirmed and continued 
the award of special monthly compensation.  

Thereafter, the Veteran submitted internet information 
regarding the harsh weather in Korea during the Korean war.  

Subsequent 2005 VA records showed continued treatment for 
PTSD, right ear otitis media, GERD, a hiatal hernia, 
diverticulitis, and flat feet.

July 2005 medical records show that the Veteran was seen for 
chronic foot pain in the balls of his feet.  Slight pes 
planus was noted.  The Veteran had full range of motion.  He 
was neurovascularly intact.  He had severe atrophy of the fat 
pad over the metatarsal heads.  The heads were very 
prominent.  X-rays were within normal limits.  The diagnosis 
was fat pad atrophy.  

In October 2005, the Veteran complained of having a very bad 
headache and sinus problems.  In November and December 2005, 
the Veteran reported during physical therapy for his neck 
that he had experienced neck pain since undergoing cervical 
fusion in 1974.  He related that the pain radiated down his 
neck, under the right shoulder blade, and down the right arm.  

The Veteran was examined in July 2006.  Examination revealed 
an 8 centimeter by 2 millimeter scar on the medial aspect of 
the left inguinal area which was level to the skin.  The 
Veteran stated that there was tenderness was present on 
palpation.  There was no disfigurement, ulceration, 
adherence, instability, inflammation, or edema.  There was no 
tissue loss, keloid formation, and no hypo or 
hyperpigmentation or abnormal texture.  

In July 2006, the Veteran was afforded another VA 
audiological evaluation.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
75
95
LEFT
45
50
55
85
95

The puretone average in the right ear was 73 and in the left 
ear was 71.  Speech audiometry revealed speech recognition 
ability of 60 percent in the right ear and of 72 percent in 
the left ear.  The diagnosis was bilateral hearing loss.  

In a September 2006 rating decision, the Veteran was granted 
an increased rating of 30 percent for bilateral hearing loss 
effective April 2006.  Increased ratings for tinnitus and 
left testicle removal were denied.  Service connection for a 
low back disorder was denied.  TDIU was denied.  

Medical records were thereafter received from Dr. R.M. which 
showed treatment for low back and mid back pain from 1996-
1997.  

VA records showed documentation of complaints of neck pain 
radiating to the left shoulder and arm.  On August 16, 2006, 
he was noted to have a pain disorder and to be on morphine.  

In October 2006, the Veteran underwent magnetic resonance 
imaging (MRI) of the lumbar spine.  The impression was 
degenerative disc disease at the L2-3 level with moderate 
left neural foraminal stenosis.

In December 2006, the Veteran was afforded a VA examination.  
Physical examination revealed a horizontal scar in the lower 
anterior surface of the right neck measuring 5 centimeters by 
1 millimeter.  The scar was level with the skin.  There was 
no tenderness, disfigurement, ulceration, adherence, 
instability, or inflammation.  There was no edema, tissue 
loss, or keloid formation.  There was no hypo or 
hyperpigmentation or abnormal texture.  The Veteran's posture 
and gait were within normal limits.  He did not need any 
devices to ambulate.  The Veteran was able to flex to 30 
degrees with pain at that point, extend to 5 degrees with 
pain at that point, right lateral flex to 9 degrees with pain 
at that point, left lateral flex to 15 degrees with pain at 
that point, right rotate to 10 degrees with pain at that 
point, and left rotate to 5 degrees with pain at that point.  
After repetitive use, there was limitation of motion due to 
pain and weakness, but not due to fatigue, lack of endurance, 
or incoordination.  There was no additional limitation in 
degrees.  There was no intervertebral disc syndrome or 
radiculopathy.  There was normal bowel and urinary functions.  
Neurological examination of the upper extremities showed 
normal motor and sensory function.  

In a February 2007 rating decision, a higher rating of 20 
percent was granted for the cervical spine disability 
effective November 2006.  Service connection for right ear 
pain, including as secondary to service-connected cervical 
spine disorder or a low back disorder was denied.  Service 
connection for bilateral hand and arm numbness, a right leg 
condition, and dizziness was denied.  In addition, 
entitlement to special monthly compensation based on the need 
for aid and attendance was denied.  

A medical statement was submitted in January 2007 which 
indicated that the Veteran had had back pain for years, left 
leg pain and numbness, neck and shoulder pain with numbness 
and tingling in his arm, headaches with a referral pattern to 
his eye.  The diagnoses were degenerative joint and disc 
disease, radiculitis, headaches, hypoesthesias, and segmental 
dysfunction.  

Thereafter, VA records dated in 2007 were received which 
showed continued treatment for gastrointestinal problems, 
including gastroenteritis, and for low back pain.  

In May 2007, the Veteran was afforded a VA genitourinary 
examination.  Physical examination revealed one testicle 
which was mildly tender.  The diagnoses were erectile 
dysfunction by history and left orchiectomy.

June 2007 private electromyography (EMG) testing and nerve 
conduction studies revealed bilateral median neuropathies at 
the wrist, right greater than left, which could be seen with 
carpal tunnel syndrome.  In addition, the studies revealed 
probable acute to subacute radiculopathy of the right arm at 
C7 or C8.  J.A.R., M.D., reviewed the studies and indicated 
that there was no nerve dysfunction in the lower extremities.  
However, testing of the upper extremities revealed bilateral 
carpal tunnel syndrome.  In addition, he indicated that some 
nerve irritation was present in the arm as one of the nerves 
on the right side of his neck went to his arm.  

In June 2007, the Veteran was afforded a VA foot examination.  
At that time, it was noted that the Veteran did not wear 
corrective shoes, but used shoe inserts.  When he walked, he 
felt like the bones in his feet were spreading out.  He had 
pain on a scale of 1 to 10 with 10 being worse, of a 4, but 
he was taking morphine for his spinal disabilities.  He 
walked with axillary crutches.  Physical examination revealed 
that the feet were warm to the touch and there was decreased 
metatarsal fat pad.  There was no edema.  There was no 
weakness or instability.  There were no calluses or evidence 
of abnormal weight-bearing.  There was no evidence of 
functional limitation on standing and walking, except that he 
walked with axillary crutches.  

Examination of the right foot revealed no edema or swelling.  
There was no weakness or instability.  The metatarsal fat pad 
appeared decreased.  There was no callus formation noted.  
The arch of the foot was present while sitting but not while 
walking.  There was no evidence of any abnormal 
weightbearing.  There was no malalignment of the Achilles 
tendon and there was mild tenderness on manipulation of the 
Achilles tendon.  There was no evidence of any valgus 
deformity of the hind foot.  There was no evidence of any 
malalignment of the forefoot and mid foot.  Range of motion 
of the right ankle on plantar flexion was 40 degrees.  
Dorsiflexion was 10 degrees.  Inversion and eversion was 
normal.  There was no pain on movement.  There was no 
limitation of movements of the right ankle because of pain or 
weakness or fatigue or repetitive use.  There was no 
incoordination.  

Examination of the left foot revealed no edema or swelling.  
There was no weakness or instability.  There was mild 
tenderness on manipulation of the Achilles tendon.  The 
metatarsal fat pad appeared decreased.  There was no callus 
formation noted.  The arch of the foot was present while 
sitting.  There was no hindfoot valgus deformity.  There was 
no malalignment of the midfoot or forefoot or Achilles 
tendon.  There was no evidence of abnormal weightbearing.  
Range of motion of the left ankle on plantar flexion was 40 
degrees.  Dorsiflexion was 10 degrees.  Inversion and 
eversion was normal.  There was no pain on movement.  There 
was no limitation of movements of the right ankle because of 
pain or weakness or fatigue or repetitive use.  There was no 
incoordination.  

Thereafter, the Veteran continued to receive VA outpatient 
treatment.  In August 2007, it was noted that the Veteran had 
peripheral neuropathy/polyarthralgia and a pain disorder.  It 
was also noted that month that the Veteran used underarm 
crutches for ambulation.  

In September 2007, R.P.M., D.O., indicated that the Veteran 
had chronic daily neck pain which radiated up the back of his 
skull to the forehead, causing headaches, and down the right 
shoulder.  This was the result of neck surgery which fused 
three segments; thus starting the progression of a 
degeneration disease.  

In November 2007, it was noted in VA records that the 
Veteran's medication was not controlling the pain.  

In November 2007, the Veteran was afforded a neurological 
examination.  At that time, the Veteran related that he had 
weekly migraine headaches.  He was taking morphine for 
chronic pain.  Physical examination revealed abnormal 
strength.  The Veteran's right shoulder, biceps, and triceps 
revealed decreased strength.  The muscle tone was normal; 
however, the muscle bulk was abnormal as there was atrophy in 
the right arm muscle.  Sensory examination was also abnormal.  
Light touch was not normal.  There was a decreased ability to 
discern light touch at the right upper arm and the right 
lower leg.  Pinprick was also abnormal.  There was decreased 
sensation at the right arm and right lower leg.  Vibratory 
sense was not normal as there was decreased vibratory sense 
at the right foot.  Position sense was normal.  Fundoscopy 
examination was normal.  Mental status was normal.  Cranial 
nerves were intact.  Reflexes were abnormal.  Plantar 
response was normal.  However, triceps and biceps were 
diminished.  Prior MRI and other tests were reviewed.  The 
diagnosis was degenerative arthritis of the cervical spine 
which affected daily activities.  It prevented chores, 
exercise, and sports; severely affected shopping, and 
traveling; and moderately affected feeding, bathing, 
dressing, toileting, and grooming.  

In addition, the examiner noted that the Veteran had 
peripheral neuropathy.  The recorded date of onset was 1963 
while the Veteran was in Korea and his hands and feet became 
so cold that he had pain and decreased function.  Physical 
examination revealed decreased motion in the right and left 
upper extremities and the right and left lower extremities.  
There was no muscle atrophy or abnormal tone or bulk.  The 
function of the joints was not affected by the nerve 
disorder.  Gait and balance were abnormal.  

The Veteran was also afforded a VA spine examination.  It was 
noted that the Veteran did not have any urinary or bowel 
issues.  Pain was located in the posterior lower neck and 
radiation into the right shoulder.  The pain and burning and 
sharp.  It was moderate in intensity and constant.  He also 
had severe flare-ups which occurred every 2-3 weeks and 
lasted 1-2 days.  The Veteran related that he had to take to 
his bed during flare-ups.  Evaluation of the cervical 
sacrospinalis were performed which revealed spasm, atrophy, 
guarding, and pain with motion, on the right side only, and 
tenderness on the right and left sides.  There was no 
weakness.  However, the examiner indicated that the muscle 
spasm, etc., were not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  There was sensory 
loss in the right foot.  There was no cervical and/or 
thoracolumbar ankylosis.  The Veteran was able to rotate to 
the left to 50 degrees with pain at 45 to 35 degrees; the 
Veteran extended to 40 degrees with pain at 35 degrees, 
however, passive motion yielded pain at 20 degrees; the 
Veteran was able to flex laterally to the right to 40 degrees 
with pain at 35 degrees; the Veteran laterally flexed to the 
left to 40 degrees with pain at 35 degrees;  It was noted 
that pain was the most limiting factor.  

In February 2008, a VA medical opinion was obtained which 
indicated that the Veteran's headaches and right shoulder 
condition were as likely as not related to his service-
connected cervical spine disability.  

In April 2008, the Veteran went to the VA emergency room for 
complaints of back pain.  In June 2008, it was noted that the 
Veteran had a pain disorder.  He was experiencing headaches 
as well as pain radiating down his right arm.  In July 2008, 
the Veteran reported that he had neck pain which was 
radiating to the right arm.  It was noted that the Veteran 
had cervical radiculopathy.  An EMG was performed which 
revealed carpal tunnel syndrome of the right wrist, chronic 
cephalgia muscular tension type headache; chronic cervical 
spine without radicular findings C5-T1; and status post 
anterior cervical fusion C5-6 in 1974.  

In an April 2008 rating decision, service connection was 
granted for peripheral neuropathy of the right upper 
extremity, claimed as right shoulder condition, and a 20 
percent rating was granted effective April 2003.  Service 
connection was also granted for headaches and a non-
compensable rating was assigned effective April 2003.

A June 2008 private MRI report revealed mild degenerative 
changes of the cervical spine.  The worst level appeared to 
be at C5-6 where the vertebral bodies were fused.  However, 
there appeared to be a small amount of osteophyte in the 
posterior aspect at the canal near the disc/fusion level that 
appeared to deform the cord a mild amount with no abnormal 
cord signal.  

VA also performed testing.  June 2008 MRI and August 2008 x-
rays of the cervical spine revealed fusion of C5-6 and 
degenerative joint disease of C4-5.  August 2008 x-rays of 
the lumbar spine revealed no radiographic evidence of injury.  
There was mild degenerative bone disease.  

In July 2008, J.R.B., D.O. indicated that he had seen the 
Veteran periodically since 1972 for neck pain which was due 
to service and had resulted in positive findings on MRI as 
well as headaches.  R.P.M., D.O., also submitted a statement 
in which he indicated that the Veteran had a long history of 
neck pain since service and he currently suffered from 
disabling neck pain and headaches.  

J.P., PAC submitted a statement in which she indicated that 
the Veteran was a patient of hers with a long history of 
headaches and neck pain.  He also had bilateral carpal tunnel 
syndrome as well as radiculopathy of the right arm from C7-
C8.  She related that the Veteran tried to manage his pain 
with chiropractic manipulation and medication.  

In August 2008, the Veteran reported that he had chronic neck 
pain and also experienced acute exacerbations of neck pain.

In August 2008, the Veteran had a headache, became dizzy, and 
fell down.  The Veteran also complained of back pain that 
month.  

A September 2008 private MRI of the lumbar spine revealed 
acute appearing compression fracture involving the vertebral 
body of L1 anterior and posterior aspects with approximately 
20 percent vertebral height loss.  Schmorl's node of superior 
endplate was also noted at this level.  The Veteran also had 
degenerative disc disease with circumferential disc 
protrusion and mild thecal sac effacement at the level of L2-
3.

In September 2008, L.H., O.D., indicated that the Veteran had 
undergone an ocular examination.  In pertinent part, she 
stated that the Veteran's headaches did not appear to be of 
ocular etiology.  




Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Bilateral Pes Planus

In a July 2002 rating decision, service connection was 
granted for pes planus, and the RO assigned a 10 percent 
rating effective April 2000.  A claim for an increased rating 
was received in August 2003.  The Veteran's pes planus is 
rated under Diagnostic Code 5276.

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5281 and 5282, while other 
disabilities are rated the same regardless of whether the 
disability present is unilateral or bilateral.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  Still, other disabilities are 
given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278.

Under Diagnostic Code 5276 (acquired flatfoot), bilateral pes 
planus will be rated as noncompensable when it is mild, with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is assignable for moderate involvement, 
whether unilateral or bilateral, with objective evidence of 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet.  A 30 percent evaluation is assignable for severe 
bilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, etc.  A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board notes that overall, the Veteran's feet appeared 
worse on the 2003 examination when compared to the 2007 
examination. For example, on the 2003 examination, he 
exhibited signs of abnormal weight bearing, including 
Morton's metatarsalgia present bilaterally.  There was 
painful plantar fascia on both sides and the heels and 
metatarsal heads were quite tender.  On the 2007 examination, 
there were no signs of abnormal weight bearing.  However, the 
Board notes that in the intervening years, the Veteran began 
using crutches for ambulation.  Thus, there may be an 
explanation for why his feet no longer showed signs of 
abnormal weight bearing.  On the earlier examination, the 
Veteran's disability level was described repeatedly as being 
moderate, although it was later described in the records as 
mild.  

The Board has reviewed the evidence in its totality and finds 
that the earlier examination's characterization is most 
representative of his disability level.  In applying the 
diagnostic criteria, the Board nevertheless finds that the 
criteria for a higher 30 percent rating is not met since the 
Veteran's disability level had not been severe.  While he has 
pain, that criterion is considered in a 10 percent rating.  
He does not have marked deformity or any callosities. 
Significantly, as noted, the overall impairment more nearly 
approximates a moderate level of dysfunction and not a severe 
level.  

Accordingly, a rating in excess of 10 percent is not 
warranted.  


Bilateral Hearing Loss

In a July 2002 rating decision, service connection was 
granted for bilateral hearing loss and the RO assigned a non-
compensable rating effective from April 2000; and tinnitus, 
rated as 10 percent disabling effective May 2002.  In October 
2004, an increased rating claim for bilateral hearing loss 
was received.  The Veteran's bilateral hearing loss is rated 
under Diagnostic Code 6100.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the Veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

In applying the rating criteria for the July 2004 VA 
audiological examination, the results constitute Level I 
hearing on both the right and left sides.  That results 
translates to a non-compensable rating.  Further, the Board 
finds that 38 C.F.R. § 4.86(a) is not for application because 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 
decibels or more.  The Board further finds that 38 C.F.R. 
§ 4.86(b) is not for application as the puretone threshold is 
not 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.

Thereafter, the Veteran's hearing ability clearly decreased.  
On the July 2006 examination, the results constitute Level 
VII hearing on the right and Level VI hearing on the left 
which equates to a 30 percent rating, but no higher.  The 
Board finds that 38 C.F.R. § 4.86(a) is not for application 
because the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 
decibels or more.  The Board further finds that 38 C.F.R. 
§ 4.86(b) is not for application as the puretone threshold is 
not 30 decibels or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.

The RO assigned an effective date of April 14, 2006 for the 
30 percent rating, as that was when the RO determined that 
the Veteran's claim was received.  However, as noted above, 
the Board finds that his claim was received in October 2004 
and an increase in disability was shown in July 2006.  
Nevertheless, the Board is not granting the increase prior to 
April 14, 2006, as the competent evidence does not show 
increased severity.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  

The implementing regulation summarizes the criteria for an 
effective date of an award of increased compensation as the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2).  Thus, if a 
claim is received after the increase in disability is 
demonstrated, but the increase occurred within the prior one 
year period then the effective date will be assigned as of 
the date of the ascertainable increase. 

In this case, the grant of the increased rating may not be 
prior to the date of claim, or the date on which it was 
factually ascertainable that an increase in disability had 
occurred, if within one year of the date of claim.  The date 
that it was factually ascertainable that an increased 
occurred is the date of the VA examination in July 2006.  
That date post-dates the April 14, 2006, date of increased 
assigned by the RO.  The Board will not disturb that date.  

As such, the Board finds that a compensable rating for 
hearing loss is not warranted prior to April 14, 2006.  
Thereafter, a rating in excess of 30 percent is not warranted 
from April 14, 2006.


Left Testicle Removal

In a September 2004 rating decision, service connection was 
granted for left testicle removal and a non-compensable 
rating was assigned effective April 2000.  Service connection 
was established for the left testicle removal due to 
aggravation.  The Veteran is also receiving special monthly 
compensation based on anatomical loss of the left testicle 
effective April 2000.  The Veteran disagreed with the 
initially assigned noncompensable rating under Diagnostic 
Code 7524.  

The removal of the testicle occurred during service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b).  

Under Diagnostic Code 7524, the removal of one testis 
warrants a noncompensable rating, while the removal of both 
testes warrants a 30 percent rating.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (removal of testis).  In cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss.  Testis, undescended, or congenitally undeveloped is 
not a ratable disability.  38 C.F.R. § 4.115b, Diagnostic 
Code 7524, Note.  In this case, the removed left testicle was 
an undescended left testicle.  Under the diagnostic criteria, 
a compensable rating is not for assignment.  

However, the Board notes that the removal of the testicle 
occurred during service and, as noted, the grant was based on 
aggravation.  Surgery was performed on the Veteran which left 
a tender scar.  Since the Veteran still has a tender scar, 
service connection may be granted for that disability, as 
part of the "aggravation."

During the course of the appeal, the rating criteria for 
scars have changed.  Under the old criteria, a 10 percent 
rating is assigned for a superficial scar which is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Under the new criteria, a 10 
percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2009).

The Board finds that a 10 percent rating is warranted for 
this superficial, tender, and painful scar.  A higher rating 
is not warranted based on the scarring since the scar does 
not cover a large enough area and is not productive of any 
other symptomatology.  See Diagnostic Codes 7800-7805 (2002-
2009).


Cervical Spine

In a September 2004 rating decision, service connection was 
granted for status post cervical fusion with degenerative 
joint disease and a 10 percent rating was assigned effective 
April 2000.  The Veteran disagreed with that initial rating.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the rating of the 
Veteran's cervical spine disability (as noted, the effective 
date was April 2000).  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's 
service-connected cervical spine disability under both the 
former, and revised criteria pertaining to ratings of the 
spine.


Ratings prior to September 23, 2002

Prior to September 23, 2002, ratings were provided for 
lumbosacral strain (Diagnostic Code 5295) and for 
intervertebral disc syndrome (Diagnostic Code 5292), but the 
Veteran was not diagnosed with either of these disorders.  
Thus, ratings under those codes in inapplicable.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  The Veteran did 
not have a demonstrable deformity of a vertebral body.  Thus, 
that code is inapplicable.

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  Although the Veteran 
has fused cervical vertebra, the evidence shows that his 
cervical spine is capable of movement and is not fixated as a 
whole in one place.  A VA examiner has stated that there is 
no ankylosis.  Therefore, a rating premised on ankylosis is 
not warranted.  

The applicable code for rating the cervical spine in this 
case was Diagnostic Code 5292.  Under Diagnostic Code 5292, 
effective prior to September 23, 2002, limitation of motion 
of the cervical spine was rated as 10 percent disabling for 
slight limitation of motion, 20 percent disabling for 
moderate limitation of motion, and 30 percent disabling for 
severe limitation of motion.  The 30 percent rating was the 
maximum rating under that code.  However, the record does not 
reflect that the Veteran had moderate limitation of motion 
prior to September 23, 2002.  Thus, a rating in excess of the 
10 percent assigned is not warranted.  


September 23, 2002 Changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Veteran does not have intervertebral disc syndrome and is 
not service-connected for that disability.  Moreover, 
moderate limitation of motion was not demonstrated during 
this time period.  The Veteran had complained of pain 
radiating down his right upper extremity.  The Board notes 
that the RO has granted separate service connection for 
peripheral neuropathy of the right upper extremity 
(neurological impairment).  However, that matter has been 
Remanded, per below, to the RO for further action.  Thus, 
while the Veteran has related peripheral neuropathy of the 
right upper extremity, the Board cannot rate that disability 
in this decision.  

With regard to his range of motion, there are no pertinent 
records showing moderate limitation of motion.  Thus, a 
higher rating on that basis was not warranted.  


September 26, 2003 Changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2009).

Under the General Rating Formula as applicable to the 
Veteran's neck disability, a 20 percent rating is warranted 
when forward flexion of the cervical spine is greater than 15 
degrees, but not greater than 30 degrees or the combined 
range of motion of the cervical spine is not greater than 170 
degrees or there is muscle spasm or guarding which is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent rating requires forward flexion of the cervical 
spine to 15 degrees or less; or with favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted if the medical evidence 
shows unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

In this case, under the new criteria, the RO assigned a 20 
percent rating as of November 6, 2006.  Prior to that time, 
the Veteran's limitation of motion was not of a sufficient 
level of severity to warrant a higher rating.  See VA 
examination dated March 2004.  

The Board further notes that under the old criteria, 
Diagnostic Code 5292, the Veteran does not demonstrate more 
than slight limitation of motion until his December 15, 2006 
examination.  At that time, severe limitation of motion was 
shown in most directions.  As such, a 30 percent rating would 
be warranted as of December 15, 2006.  The Board recognizes 
that a later December 2007 examination showed some 
improvement in the range of motion, however, the Veteran was 
taking significant medication for his diagnosed pain 
syndrome.  Thus, the Board accepts the early (worse) range of 
motion findings.  Therefore, a 30 percent rating is warranted 
as of December 15, 2006.  That is the highest rating under 
the old criteria.  Under the new criteria, a higher rating is 
not warranted as the medical evidence does not show 
unfavorable ankylosis of the entire cervical spine.  As 
noted, a VA examiner found no ankylosis.  

In addition, there is no evidence of bowel or bladder 
impairment.  With regard to other neurological impairment, as 
noted, the matter of rating the right upper extremity is not 
addressed in this Board decision at this time.  As noted, the 
Veteran has not been diagnosed with nor is he service-
connected for intervertebral disc syndrome.  Thus, a rating 
premised on that diagnosis is not warranted.  

Therefore, in sum, a rating in excess of 10 percent is not 
warranted prior to November 6, 2006, under the old or new 
pertinent criteria.  As of November 6, 2006, the RO assigned 
a 20 percent rating.  The Board accepts that the Veteran had 
the functional equivalent of moderate limitation of motion 
during that time.  There is no basis for a higher rating 
until December 15, 2006.  

As of that date, December 15, 2006, a 30 percent rating under 
the old diagnostic criteria of Diagnostic Code 5290, is 
warranted.  

To the extent that the Veteran contends that his peripheral 
neuropathy of the extremities is related to his cervical 
spine disability, service connection for peripheral 
neuropathy is addressed below.  


Conclusion for Ratings

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a separate 10 percent rating for 
residual scar for removal of a left testicle as well as a 
higher rating of 30 percent for cervical spine disability as 
of December 15, 2006, but the preponderance of the evidence 
is against higher ratings for bilateral pes planus, bilateral 
hearing loss, and removal of a left testicle, for the entire 
appeal period; and is against a higher rating for a cervical 
spine disability prior to December 15, 2006.  

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disabilities with the established criteria 
found in the rating schedule for those service-connected 
disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level for each and 
symptomatology; even if the available schedular evaluation 
for the disabilities is inadequate (which it manifestly is 
not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  
The record does not show that the Veteran has required 
frequent hospitalizations for his disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities beyond 
that which is contemplated in the schedular criteria.  The 
Veteran has in fact claimed a TDIU, which is a Remanded 
issue.  Moreover, there is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, the record does not indicate that the service-
connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the service-
connected disabilities have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


Competency and Credibility for Service Connection Claims

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  An appellant generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 
1 (2009).

The service connection issues do not involve simple 
diagnoses.  See Jandreau; see also Woehlaert.  The Veteran is 
not competent to provide more than simple medical 
observations.  Although the Board has duly noted the 
Veteran's observations, his current diagnoses may not be 
diagnosed via lay observation alone and the Veteran is not 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disabilities.  See Barr.  Thus, the 
Veteran's lay assertions are not competent or sufficient in 
this regard.  The Board has considered the probative weight 
and value of all of the record and finds that the Veteran's 
statements regarding his claimed disabilities, except as 
noted below, do not outweigh the evidence not in his favor.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; or 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the Veteran in this case is not competent to 
provide more than a simple medical observation.  The Veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  While, the overall intention of the 
amendment to 38 C.F.R. § 3.310(b) was to implement the Allen 
decision, the amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements that must be satisfied 
before aggravation may be conceded and service connection 
granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  
See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Residuals of Cold Injuries to the Hands and Feet,
Claimed as Right Leg and Left Upper Extremity Disorder

Service treatment records do not reveal any complaints, 
findings, treatment, or diagnosis of a cold injury to any 
extremity.

The September 2003 examination indicated that a cold injury 
was obvious with supporting clinical findings.  VA records 
dated December 2003 noted that the Veteran had a cold injury 
in 1964 and that he currently had Raynaud's disease versus 
peripheral neuropathy of the hands and feet.  The Veteran 
thereafter sent in claimed inservice pictures of where he was 
stationed in Korea with regard to the cold/snow and tanks on 
patrol.  In December 2006, neurological examination of the 
upper extremities showed normal motor and sensory function.  
VA records dated in August 2007 noted that the Veteran had 
peripheral neuropathy/polyarthralgia.  A November 2007 
neurological evaluation revealed abnormal findings.  The 
examination revealed that the Veteran had peripheral 
neuropathy.  The recorded date of onset was 1963 while the 
Veteran was in Korea and his hands and feet became so cold 
that he had pain and decreased function.  Physical 
examination revealed decreased motion in the right and left 
upper extremities and the right and left lower extremities.  
There was no muscle atrophy or abnormal tone or bulk.  The 
function of the joints was not affected by the nerve 
disorder.  Subsequent records also showed bilateral carpal 
tunnel syndrome of the wrists, but that diagnosis was not 
related by an examiner to service.  

In sum, there is no inservice documentation of a cold injury.  
However, the Veteran maintains that he was in fact exposed to 
cold temperatures during his service time in Korea and he 
submitted supporting lay evidence regarding the cold 
temperatures that were present in Korea.  The lay evidence is 
competent in that regard.  Further, the private and VA 
examiners determined that the Veteran has residuals of cold 
injuries.  

The Board notes that in affording the Veteran the benefit of 
the doubt, there is no other record of post-service cold 
exposure and medical professionals have related current 
peripheral neuropathy of the upper and lower extremities to a 
past history of cold exposure.  

Accordingly, the Board finds that service connection is 
warranted for residuals of a cold injury to the hands and 
feet, diagnosed as peripheral neuropathy of the upper and 
lower extremities.  With regard to the right leg and left 
upper extremity, the Board finds that this grant of service 
connection also encompasses those claims for current 
disabilities of the right leg and left upper extremity.  
Also, as noted above, service connection has already been 
established for peripheral neuropathy of the right upper 
extremity.  The identified disabilities of the right leg and 
left upper extremity are peripheral neuropathy.  



PTSD including a Sleep Disorder

The Veteran contends that he was verbally harassed and 
physically assaulted during service due to his testicle 
removal surgery.  He also indicates that he was traumatized 
by seeing a corpse.  His contentions are described above.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

VA medical evidence dated after the Veteran was discharged 
from service satisfies the first and second elements of a 
PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it shows that the Veteran has been diagnosed on 
multiple occasions as having PTSD with insomnia as a result 
of stressful incidents he reportedly experienced during 
service, as indicated above.

Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines a veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that a veteran did not engage in combat with the enemy 
or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or that the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98 
(1993).  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), 
the Court stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality." VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the Veteran's participation in combat.  
As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  

In the three previously noted cases, the Court cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL 21-1), which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... "[C]orroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources."  Since the MANUAL 
21-1 October 1995 revision, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence " means that the "appellant's testimony, by itself, 
cannot establish the occurrence of a noncombat stressor."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Veteran's claimed stressors primarily revolve around 
harassment and assault of a sexual nature.  In Patton v. 
West, 12 Vet. App. 272, 278 (1999), the Court pointed out 
that there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  I

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:  If a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board notes that the element remaining at issue for this 
claim concerns whether there is adequate and credible 
supporting evidence that the Veteran's claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f).  

Again, the Veteran does not allege an in-service stressor 
related to combat, but instead refers mainly to personal 
assaults, harassment and threats that occurred during his 
period of service following his testicle surgery.  As such, 
the Board must pay particular attention to the requirements 
of 38 C.F.R. § 3.304(f)(3), which, as addressed earlier, 
provide that VA must consider other substitute forms of 
evidence and information, beyond that contained in the 
veteran's service records, as possible evidence in support of 
the occurrence of a claimed in-service stressor related to 
personal assault.  Claims involving personal assaults fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. at 281.

The Board observes that the Veteran's service treatment 
records show no specific indication of treatment for the 
residuals of a personal assault.  In sum, there is no 
inservice specific evidence which corroborates the Veteran's 
allegations.  There are few personnel records for review.  
They do not include any information with respect to his 
complaints of the occurrence of a personal assault in 
service.

Further, there is no evidence from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; statements from family members, 
roommates, fellow service members, or clergy; or otherwise 
corroborative evidence.  Also, there is no evidence of 
behavior changes following any claimed assault.  

Inasmuch as the Veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for 
PTSD to include a sleep disorder.  Accordingly, service 
connection must be denied.  


Low Back Disorder

The service treatment records are negative for any 
complaints, findings, treatment or diagnosis of low back 
disease or injury.  The Veteran denied having any back 
problems on separation.  

The silence of the Veteran in reporting complaints regarding 
his low back when he reported other medical complaints and 
the normal findings, as well as specifically denying that he 
had any back problems, constitute negative evidence.  This 
negative evidence tending to disprove the claim that the 
Veteran suffered from the claimed disability during service 
which purportedly resulted in chronic disabilities or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

Nearly two decades later, in the early 1980's, the Veteran 
reported having low back pain.  In the late 1980's, he again 
reported back pain.  In 1992, he was diagnosed as having 
lumbosacral strain.  He made various back complaints during 
the 1990's.  In June 1998, he injured his low back after 
lifting bags of cement.  He was diagnosed as having 
lumbosacral strain with sacroilitis.  The Veteran has 
continued to have back problems since that time.  His most 
recent diagnoses included degenerative disc disease at the 
L2-3 level with moderate left neural foraminal stenosis, 
degenerative joint disease, and compression fracture 
involving the vertebral body of L1.

In sum, there is no inservice evidence of back disease or 
injury.  There are no complaints or diagnoses for many years 
and no diagnosis of arthritis in the initial post-service 
year.  There is no record of any continuous symptoms from his 
separation from service onward.  The documentary record 
outweighs the Veteran's statements to the contrary as the 
record specifically noted when he began having back problems.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Further, there is no competent evidence relating post-service 
diagnoses of low back disabilities to service.  However, 
there is a record of a June 1998 post-service back injury 
from lifting heavy objects.  Despite the Veteran's 
contentions that he had low back problems since service, the 
record is devoid of supporting evidence.  In essence, the 
Veteran's assertions of chronicity and continuity are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).  

Accordingly, service connection is not warranted.  


Dizziness to Include as Secondary to Service-connected 
Cervical Spine Disability

The service treatment records are negative for any 
complaints, findings, treatment or diagnosis of low back 
disease or injury.  Post-service, there are a few notations 
of dizziness which were made decades after the Veteran was 
separated from service.  In February 1981, he was seen for a 
cold and complained of dizziness at that time.  Twenty years 
after, in February 2002, he reported that his ear was sore 
and he was dizzy.  He was diagnosed as having rhinitis, 
bronchitis, and pharyngitis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, whether it is direct 
service connection or secondary service connection.  See 
generally Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code.  Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

In this case, the Veteran has made a few complaints of 
dizziness and currently contends that he has dizziness 
related to his headache disorder.  The Veteran's complaint of 
dizziness, either on its own or as related to a service-
connected disability, is not a disability for VA compensation 
purposes.  No medical professional has linked the Veteran's 
claimed dizziness to underlying pathology and it is not a 
"current disability" on its own.  Further, to the extent that 
it is a symptom of the Veteran's service-connected headaches, 
that disability has already been assigned a rating by VA.

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Absent a current 
diagnosis, service connection is not warranted on either a 
direct or on a secondary basis.  Accordingly, service 
connection for dizziness is denied. 


Erectile Dysfunction to include as Secondary to Service-
Connected Removal of the Left Testicle

As noted, the Veteran underwent removal of his left testicle 
during service.  However, the service treatment records are 
negative for any complaints, findings, treatment or diagnosis 
of erectile dysfunction.  

Private medical records initially reflected complaint of 
erectile dysfunction in the 1980's, many years after service 
separation.  The Veteran began using Viagra at that time.  
Since then, he has continued to complain of having difficulty 
maintaining an erection.  He has continued using Viagra as 
well as testosterone patches.  

In March 2004, he underwent a genitourinary evaluation which 
noted that despite using testosterone patches and Viagra, he 
could only achieve erection about 50 percent of the time.  
Physical examination yielded a diagnosis of status post 
orchiectomy with chronic inguinal myositis with no functional 
loss.  The examiner opined that while the inguinal myositis 
was due to the orchiectomy, the erectile dysfunction was not 
likely due to the orchiectomy as there were no infertility 
issues and this had not been a long-standing problem (since 
the inservice testicle surgery).  The examiner indicated that 
the assertions of the Veteran of impotence following the 
surgery did not correlate with his wife's pregnancy by him 
shortly thereafter.  

The Board attaches the most significant probative value to 
this March 2004 opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of pertinent history.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to medical history 
and the thoroughness and detail of the opinion.).

In sum, the competent evidence does not establish that the 
Veteran's erectile dysfunction began during service and 
coincided with his left testicle removal.  Thereafter, the 
Veteran did not have fertility issues, and reported having 
erectile dysfunction many years after the inservice surgery.  
Although the Veteran believes that the surgery and the 
erectile dysfunction are etiologically related, he does not 
have the expertise to make a complex medical assessment.  
Conversely, the March 2004 examiner, who does have such 
expertise, opined that the inservice left testicle surgery 
and the erectile dysfunction are not etiologically connected 
at all, based on the relevant history.  As such, service 
connection for erectile dysfunction on a direct and on a 
secondary basis is denied.  


Service Connection Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

In this case, the evidence supports service connection for 
residuals of a cold injury to the hands and feet, diagnosed 
as peripheral neuropathy of the upper and lower extremities 
(including claimed right leg and left upper extremity 
disorders).  The preponderance is against the Veteran's 
claims for service connection for a PTSD, a low back 
disorder, dizziness, and erectile dysfunction, and those 
claims must be denied.

ORDER

A rating in excess of 10 percent rating for bilateral pes 
planus is denied.

A compensable rating for bilateral hearing loss prior to 
April 14, 2006 is denied.

A rating in excess of 30 percent for bilateral hearing loss 
from April 14, 2006 is denied.

A compensable rating for removal of the left testicle is 
denied.

A separate 10 percent rating for a superficial, tender, and 
painful residual surgical scar due to left testicle removal 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

Prior to November 6, 2006, a rating in excess of 10 percent 
for degenerative changes of the cervical spine is denied.

Prior to December 15, 2006, a rating in excess of 20 percent 
for degenerative changes of the cervical spine is denied.

As of December 15, 2006, a 30 percent for degenerative 
changes of the cervical spine is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Service connection for residuals of a cold injury to the 
hands and feet, diagnosed as peripheral neuropathy of the 
upper and lower extremities (including claimed right leg and 
left upper extremity disorders), is granted.  

Service connection for PTSD is denied.  

Service connection for a low back disability is denied.  

Service connection for dizziness is denied.  

Service connection for erectile dysfunction is denied.  


REMAND

There are several issues on appeal which required further 
action by the AMC/RO.  

The Veteran was seen during service for sinus complaints.  He 
reports having sinus problems since that time.  He has been 
diagnosed as having sinus issues, such as sinusitis and 
pharyngitis.  The Veteran was also seen during service for 
right ear problems, reports having right ear problems since 
that time, and has repeated diagnoses of right ear 
infections.  He also claimed that his right ear disorder is 
worsened by his headaches.  

Also, during service, the Veteran was diagnosed as having 
gastroenteritis as well as a bowel obstruction.  He has a 
myriad of post-service diagnoses included colitis, GERD, 
reflux, gastritis, irritable bowel syndrome, a hiatal hernia, 
peptic ulcer, and gastroenteritis.  He also claims that his 
PTSD causes/worsens his gastrointestinal disorders, however, 
PTSD is not service-connected, per above. 

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  The record 
before VA need only (1) contain competent evidence that the 
veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon, the Court noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.   
See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 
(2006).

Because this case presents complex medical and unresolved 
factual question, since the Board is precluded from reaching 
its own unsubstantiated medical conclusions, and in light of 
the foregoing duty to assist considerations, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Veteran should be afforded a VA examination(s) to 
determine if claimed sinus, right ear, and gastrointestinal 
disorders are etiologically related to service; if an ulcer 
was manifest in the first post-service year; whether his 
right ear disorder is etiologically related in any way to his 
cervical spine disorder.  

Additionally, in an April 2008 rating decision, service 
connection was granted for peripheral neuropathy of the right 
upper extremity, claimed as right shoulder condition, and a 
20 percent rating was granted effective April 2003.  Service 
connection was also granted for headaches and a non-
compensable rating was assigned effective April 2003.  The 
Veteran submitted a notice of disagreement which was received 
in June 2008.  Although supplemental statements of the case 
were issued in April 2009, these two issues were not 
addressed.  As such, a statement of the case must be issued.  
The failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).  

The Veteran also claims that he is entitled to special 
monthly compensation based on aid and attendance and to a 
TDIU.  The Board finds that a new examination should be 
conducted to determine if either of these benefits is in 
order based on current medical status.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  With regard to the issue of entitlement 
to higher ratings for peripheral neuropathy 
of the right upper extremity, claimed as 
right shoulder condition, and headaches, the 
Veteran should be sent a statement of the 
case in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be returned 
to the Board.

2.  Schedule the Veteran for a VA 
examination(s).  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  

(A) The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current sinus, right ear, 
and gastrointestinal disorders are 
etiologically related to service, and if 
an ulcer was manifest in the first post-
service year.  The examiner should 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.  

(B) The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current right ear disorder 
is proximately due to, or the result of, 
the service-connected cervical spine 
disability.  The examiner should also 
opine as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
right ear disorder is permanently 
aggravated by the Veteran's service-
connected cervical spine disorder.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

(C) The examiner also opine as to whether 
the Veteran's service-connected 
disabilities alone prevent him from 
engaging in a substantially gainful 
occupation.  The examiner should provide 
a complete rationale for all opinions 
expressed and conclusions reached.  

(D) The examiner should opine as to 
whether the Veteran has the anatomical 
loss or loss of use of both feet, one 
hand and one foot, or is so helpless or 
blind or permanently bedridden due to 
service-connected disabilities as to need 
or require the regular aid and attendance 
of another person.  

The examiner should comment on whether 
the Veteran is able to dress or undress 
himself, or to keep himself ordinarily 
clean and presentable; whether he has the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); whether the Veteran is 
able to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the Veteran from hazards 
or dangers incident to his daily 
environment.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC/RO should then readjudicate the 
claims on appeal in light of all of the 
evidence of record to include the July 2009 
letter from R.P.M., D.C.  If any issue 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


